Citation Nr: 0921312	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2008, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In his May 2008 hearing, the Veteran waived RO consideration 
of his additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in July 2004.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Notice regarding these elements was provided 
to the veteran in correspondence dated in March 2006.

Concerning the Veteran's claim for service connection for 
PTSD, the Veteran has claimed exposure to a number of 
different in-service stressors.  Most of the stressors the 
Veteran has described are general in nature and cannot be 
ascribed to a particular date; it appears that those 
stressors are incapable of independent verification.  
However, the Veteran stated that he was exposed to rocket and 
mortar fire during December 1969 and January 1970 in the 
vicinity of Marine Division Headquarters and the main DaNang, 
Vietnam airfield.  Service personnel records show that at the 
time in question, the Veteran served with Marine Air Support 
Squadron 3, Marine Air Control Group 18, 1st Marine Aircraft 
Wing.  Since specific date, location, and unit information 
has been furnished, the AMC/RO should attempt to verify the 
Veteran's claimed stressor.

Concerning the Veteran's claim for service connection for 
hearing loss, he essentially contends that he has a current 
hearing disorder due to living next to an airfield while on 
active duty at El Toro, California.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  Here, 
there is evidence that the Veteran currently experiences 
difficulty hearing.  A VA audiologist stated in October 2005 
that the Veteran had a moderate to severe sloping 
sensorineural hearing loss with excellent word recognition 
ability in both ears.  There is also evidence that the 
Veteran may have suffered from hearing loss while on active 
duty, as an August 1969 service treatment record shows that 
the Veteran had a high frequency hearing loss that was not 
considered disabling.  Therefore, in light of the 
considerations of the VCAA, the Veteran should be afforded a 
VA compensation and pension examination to determine if his 
present hearing difficulties are etiologically related to his 
active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for his hearing loss 
and PTSD.  After the Veteran has signed 
the appropriate releases, those records 
not already of record should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO is to provide the Veteran 
an additional opportunity to present 
specific information on his claimed 
stressors, including when the stressor 
occurred, where the stressor occurred, 
and any other particulars that may aid in 
confirming his claim.  The AMC/RO should 
provide the Veteran notice regarding what 
information is required to perform a 
successful search for information from 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).

3.  Thereafter, the AMC/RO is to compile 
all information, including any statements 
provided by the Veteran, and submit this 
information to JSRRC.  JSRRC should be 
requested to make an attempt to verify 
events related to the veteran's claims.  
If unable to provide such information, 
they should be asked to identify the 
agency or department that may provide 
such information and follow-up inquiries 
should be conducted accordingly.

4.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The Veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

5.  If, and only if, a stressor is 
verified the Veteran should be scheduled 
for examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to a verified 
stressor from service.  The examining 
psychiatrist should be informed as to 
which of the specific claimed stressor 
events have been verified.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

6.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has 
bilateral hearing loss as a result of 
service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain from the Veteran an occupational 
history, to include job descriptions for 
any positions held prior to or following 
service.  The examiner is to obtain a 
history of any recreational noise trauma 
to which the Veteran may have been 
exposed, both before and after service, 
as well as any illnesses or prolonged use 
of medications that may have resulted in 
a hearing loss, to include any 
medications presently prescribed to the 
Veteran.  Additionally, the examiner is 
requested to provide numerical 
interpretations of the audiogram report 
from October 2005.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

8.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered, to include 
38 U.S.C.A. § 1154.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





